Sup. Ct. Fla. Reported below: 251 So. 2d 841; and
C. A. 5th Cir. Reported below: 470 F. 2d 755. Certiorari granted, judgments vacated, and cases remanded for further consideration in light of Miller v. California, ante, p. 15; Paris Adult Theatre I v. Slaton, ante, p. 49; Kaplan v. California, ante, p. 115; United States v. 12 200-ft. Reels Film, ante, p. 123; United States v. Orito, ante, p. 139; Heller v. New York, ante, p. 483; Roaden v. Kentucky, ante, p. 496; and Alexander v. Virginia, ante, p. 836.
Mr. Justice Douglas would grant certiorari and reverse the judgment in each case. See Miller v. California, ante, p. 37. Mr. Justice Brennan, Mr. Justice Stewart, and Mr. Justice Marshall would deny certiorari.